t c memo united_states tax_court robert c maceklvain petitioner v commissioner of internal revenue respondent docket no 16631-99l filed date robert c machlvain pro_se john f driscoll and kerry bryan for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion for partial summary_judgment filed pursuant to rule as explained below we shall grant respondent's motion tt all rule references are to the tax_court rules_of_practice and procedure and all section references are to sections of the internal_revenue_code as amended background from through petitioner commenced four cases in this court for the redetermination of deficiencies in federal income taxes and additions to tax for each of the four taxable years through see sec_6213 a description of each of those four cases follows herein a taxable_year on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for respondent also determined that petitioner was liable for an addition_to_tax under sec_6653 for negligence or intentional_disregard_of_rules_and_regulations on date petitioner filed a petition with the court assigned docket no contesting the notice_of_deficiency for in date shortly before petitioner's case was scheduled for trial petitioner entered into a stipulated decision with respondent agreeing to a deficiency in income_tax and an addition_to_tax under sec_6653 for in the amounts of dollar_figure and dollar_figure respectively petitioner subsequently filed a motion to vacate the stipulated decision in macelvain v commissioner t c the petition was timely filed within the 150-day period prescribed by sec_6213 there is no support in the record for petitioner's assertion that he did not file a petition for until date - - memo the court denied petitioner's motion to vacate petitioner did not file any notice of appeal in docket no accordingly the court's decision in that docket has long been final see sec_7481 b taxable_year on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for respondent also determined that petitioner was liable for additions to tax for such year under sec_6653 and for negligence or intentional_disregard_of_rules_and_regulations on date petitioner filed a timely petition with the court assigned docket no contesting the notice_of_deficiency for on date the court entered an order of dismissal and decision sustaining respondent's determinations for on the ground that petitioner had failed to properly prosecute his case and had failed to comply with a prior order of the court the court subseguently denied petitioner's motion to vacate its order of dismissal petitioner did not file any notice of appeal in docket no accordingly the court's decision in that docket has long been final see sec_7481 c taxable_year on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in and additions to his federal_income_tax for on date petitioner filed a timely petition with the court assigned docket no contesting the notice_of_deficiency for on date the court entered a stipulated decision that petitioner was liable for a deficiency in income_tax in the amount of dollar_figure an addition_to_tax under sec_6653 in the amount of dollar_figure an addition_to_tax under sec_6653 in an amount equal to percent of the interest due on the deficiency and an addition_to_tax under sec_6661 for substantial_understatement of liability in the amount of dollar_figure petitioner did not file any notice of appeal in docket no accordingly the court's decision in that docket has long been final see sec_7481 d taxable_year on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in his federal_income_tax for respondent also determined that petitioner was liable for additions to tax under sec_6653 and for fraud and under sec_6661 for substantial_understatement of liability - - although petitioner contends that he did not receive the notice_of_deficiency for the record shows that he did on date petitioner filed an imperfect petition with the court assigned docket no on date the court entered an order of dismissal for lack of jurisdiction in that docket on the ground that petitioner had failed to file a proper amended petition or pay the requisite filing fee within the time prescribed by the court although the court pursuant to its normal procedure has destroyed all of its records in docket no with the exception of the above-referenced order of dismissal both the court’s docket record and respondent's records show that the court served respondent with a copy of the petition on date respondent’s records also show that attached as an exhibit to the copy of the petition served on respondent were the first two pages of the notice_of_deficiency dated date in serving petitions on respondent see rule b it has long been the court’s practice to photocopy and serve at least the letter portion of any notice_of_deficiency that accompanies the petition petitioner did not file any notice of appeal from the court’s order of dismissal accordingly such order has long we note that the notice_of_deficiency for was mailed to petitioner at the same eufaula alabama address that petitioner had used in the docketed cases described above for and and the same address that petitioner is using in the instant case -- - been final see sec_7481 e district_court collection suit in or about date the united_states commenced a civil_action against petitioner in the u s district_court for the middle district of alabama the action which sought to reduce the government’s tax claims for through to judgment prayed that the court find the defendant robert c maceklvain indebted to the united_states in the amount of dollar_figure as of date for unpaid federal_income_tax liabilities for calendar years and plus further accruals of interest and statutory additions thereon according to law and that judgment be entered in favor of plaintiff united_states of america for that amount petitioner participated actively in the foregoing action asserting a variety of defenses specifically including the statute_of_limitations in date the district_court entered judgment in favor of the united_states and against petitioner for unpaid taxes interest penalties and lien fees for the years and in the amount of dollar_figure plus interest and statutory additions as allowed by law the district court’s judgment made clear that the sum of dollar_figure represented the amount due and payable through date and did not include additional interest penalties or fees which may have accrued since that time - f administrative collection matters on date respondent mailed a final notice_of_intent_to_levy to petitioner see sec_6331 the notice states that petitioner owes taxes interest and penalties for the years and in the amounts as follows year amount s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the notice also states that respondent is preparing to collect these amounts and that petitioner would be given days to request an appeals_office hearing petitioner timely requested a hearing with respondent's appeals_office in particular petitioner argued that the time for making an assessment for all the periods listed on your notice of intent to levy' was negated on date on date the appeals_office issued a notice_of_determination concerning collection actions to petitioner stating that respondent would proceed with collection the determination_letter makes reference to petitioner's challenge to the validity of the assessments and states that because petitioner had an earlier opportunity to dispute the underlying tax_liabilities that issue would not be addressed by the appeals_office g commencement of the present case on date petitioner filed with the court a petition for review of respondent's determination to proceed with collection ’ the petition includes an allegation that petitioner is not liable for the underlying taxes because of the expiration of the period of limitations on assessment for the years in issue and government fraud after filing an answer to the petition respondent filed a motion for partial summary_judgment respondent contends that because petitioner received notices of deficiency for the taxable years and and therefore was presented with an earlier opportunity to contest his tax_liabilities for those years petitioner is precluded by statute from contesting the underlying taxes for those years in this proceeding petitioner filed an opposition to respondent's motion this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and offered argument in support of respondent's motion petitioner appeared at the hearing and offered argument in opposition to respondent's motion petitioner also offered the testimony of a witness the petition was filed pursuant to title xxxii of the court’s rules_of_practice and procedure governing lien and levy actions at the time that the petition was filed petitioner resided in eufaula alabama - victoria osborn the court rejected ms osborn's proposed testimony after a brief voir dire revealed that she did not have any firsthand knowledge regarding petitioner's above-described tax_court cases assigned docket nos and discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice before proceeding with collection by levy on the taxpayer's property including notice of the administrative appeals available to the taxpayer in the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 congress enacted new sec_6320 pertaining to liens and pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing if dissatisfied with the outcome of such hearing the taxpayer -- - may seek judicial review of the administrative determination in either the tax_court or a federal district_court during which review the suspension of the levy continues sec_6330 b provides that the existence or the amount of the underlying tax_liability can be contested at an appeals_office hearing if the taxpayer did not receive a notice_of_deficiency for the taxes in guestion or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 a provides that a taxpayer may file a petition for review of the commissioner's administrative determination with the tax_court if the court has jurisdiction of the underlying tax_liability summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 in 114_tc_176 we explained that sec_6330 provides for an appeals_office hearing to address collection issues such as spousal defenses the appropriateness of the commissioner's intended collection activities and possible alternative means of collection the taxpayer in goza had received a notice_of_deficiency yet failed to file a petition for redetermination with the court when the taxpayer subsequently attempted to use the court's procedures governing lien and levy actions as a forum to assert frivolous and groundless constitutional arguments against the federal_income_tax we cited the statutory limitation imposed under sec_6330 b and dismissed the petition for failure to state a claim upon which relief could be granted based on our review of the record in this case we hold that there is no dispute as to a material fact and that respondent is entitled to partial summary_judgment as a matter of law in particular the record in the instant case shows that petitioner received notices of deficiency for the taxable years and morever petitioner filed petitions with the court contesting those notices as previously discussed those petitions were disposed of either by stipulated decision order in 114_tc_176 the commissioner moved to dismiss for failure to state a claim before filing an answer in the present case respondent did not move for partial summary_judgment until well after the case was at issue within the meaning of rule - of dismissal and decision or order of dismissal for lack of jurisdiction under the circumstances sec_6330 b clearly bars petitioner from contesting the existence or amount of his tax_liabilities for those years before the appeals_office or the court ’ petitioner failed to raise a spousal defense or challenge respondent's proposed levy by offering a less intrusive means for collecting the taxes in either the appeals_office hearing or in his lien and levy action petition filed with the court see sec_6330 a these issues are now deemed conceded see rule b petitioner has failed to state a justiciable claim for relief in this lien and levy proceeding with respect the taxable years and petitioner's claim that the period of limitations for assessment expired on date for these years constitutes a challenge to the existence of the underlying tax_liabilities sec_6330 b precludes review of those tax_liabilities in this proceeding ’ petitioner’s liabilities for the taxable years through are established by the court’s decisions entered in docket nos and which decisions are all final the doctrine_of res_judicata precludes petitioner from relitigating his liabilities for those years see eg 48_tc_824 we note that petitioner’s defense of the statute_of_limitations appears to ignore a number of statutory provisions among them sec_6501 providing for an unlimited period of limitations in the case of a false_or_fraudulent_return with the intent to evade tax and sec_6503 providing for the suspension of running of the period of limitations under various circumstances including the issuance of a notice_of_deficiency continued - - in view of the foregoing we hold that respondent's determinations to proceed with collection for the taxable years and are correct accordingly we shall grant respondent's motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued granting respondent’s motion for partial summary_judgment continued we also note that the district_court considered and rejected a statute_of_limitations defense that petitioner asserted in the civil collection action described supra
